 Case 1:19-cr-00057-LO Document 103 Filed 09/10/19 Page 1 of 1 PageID# 590



AO 470(8/85) Order of Temporary Detention



                        UNITED STATES DISTRICT cK rfr ^
                                                                                                                       fl 0
                                     EASTERN DISTRICT OF VIRGINIA U
                                                                                                        t CLERK. U.S.DISTRIi;rCOUflT -
                                                                                                                tintANDRlA.VIRGINIA

UNITED STATES OF AMERICA

            V.                                                  ORDER OF TEMPORARY DETENTION
                                                                PENDING HEARING PURSUANT TO
                                                                BAIL REFORM ACT



                                                                   CASE NO.



          Upon motion of the United States Government,it is hereby ORDERED that a

detention hearing is set for _                                                                        at Uarn
 before the undersigned in Courtroom 400 at 401Courthouse Square, Alexandria,

Virginia.

           Pending this hearing, the defendant shall be held in custody by the United

States Marshal and produced for the hearing.


                                                                    Michael S. Nachmanoff ^ ^
                                                                    United States Magistrate Judga
                                                                 Michael S. Nachmanoff
                                                                 United States Magistrate Judge



*If no! held immedialely upon dcfendanCs first appearance, the hearing maybe continued for up to three days upon motion ofthe
Government, or up to five days upon motion of the defendant. 18 U.S.C.§ 3142(f)(2).
           A hearing is required whenever the eonditionsset forth in 18 IJ.S.C.§ 3142(f) arc present. Subseetion (1) sets forth the
grounds that may be asserted only by the attorney for the Government; subseetion (2)states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judieial officer's own motion if there is a serious risk that the defendant(a)will flee or
(b) will obstruet or attempt to obstruet justiee, or threaten, injure,or intimidate,or attempt to threaten,injure, or intimidate a
 prospective witness or juror.
